DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 1-7 in the reply filed on 2/11/21 is acknowledged.  The traversal is on the ground(s) that Grinshpun does not teach locating/supplying the activation sheet to cover the intermediate molded article; and introducing the intermediate molded article into the mold together with the activation sheet.  This is not found persuasive because Grinshpun teaches the shared technical features, i.e. the claimed structural limitations of the pultrusion device.  Applicant is reminded apparatus claims are examined for their claimed structure rather than how it is used.  Further, it should be noted Perko et al (USPN 4935279) teaches the shared technical features of a pultrusion device (col 3:52-col 5:3; col 5:43-61; figs 4-5).
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,5,6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perko et al (USPN 4935279).  Perko et al teaches the claimed process as evidenced at col 3:52-col 5:3; col 5:43-61; and figs 4-5.
 	Regarding claim 1: A production method for a pultruded article, the method comprising:
 	a step of locating an activation sheet (Perko et al: veil 32) which has a sliding surface slidable (Perko et al: the surface of veil 32 that comes into contact with die/mold 17) on an inner surface of a mold (Perko et al: die 17) and which is bendable along an outer shape of an intermediate molded article (Perko et al: inner components 30 and 31 that are pulled through preforming fixture 16; col 4:4-12) to cover the intermediate molded article with the activation sheet so that the activation sheet is joined to an entire surface of the intermediate molded article having a plurality of comer portions (Perko et al: web 32 extends over the side edges of the inner components; col 4:13-55: figs 4 and 5) and having a reinforcing fiber impregnated with a thermosetting resin (Perko et al: the inner components are made of fibers and impregnated with cured resin; col 4: 13-55; applicant is reminded thermosets are cured whereas thermoplastics are hardened (not cured), and introducing the intermediate molded article into the mold together with the activation sheet (Perko et al: figs 4-5); and
 	a step of pultruding a pultruded article together with the activation sheet from the mold, in a state where an entire surface of the pultruded article having the plurality of corner portions and being produced by heating and curing the intermediate molded article in the moldis joined to the activation sheet and the pultruded article is covered with the activation sheet (col 3:52-col 5:3; col 5:43-61; figs 4-5).
 	Regarding claim 2: The production method for a pultruded article according to Claim 1, wherein the activation sheet has an activation surface which comes into contact with the surface of the intermediate molded article, and wherein a frictional force between the activation surface and the surface of the intermediate molded article is stronger than a frictional force between the sliding surface and the inner surface of the mold (Perko et al: these limitations are taught by Perko et al since veil 32 and the inner components are pulled through the mold as an integral unit rather than separated). 
 	Regarding claim 3: The production method for a pultruded article according to Claim 2, wherein surface roughness of the activation surface is greater than surface roughness of the sliding surface (Perko et al: such is inherent with veil 32 since the veil slides through die with minimal drag while being integrally connected to the inner components/intermediate molded article).
 	Regarding claim 5: The production method for a pultruded article according to Claim 1, wherein the intermediate molded article is continuously introduced into the mold, and wherein the activation sheet is introduced into the mold in synchronization with the intermediate molded article (Perko et al: fig 4).
 	Regarding claim 6: The production method for a pultruded article according to Claim 1, wherein the activation sheet is joined to the surface of the intermediate molded article in an entrance of the mold (Perko et al: fig 4).
 	Regarding claim 7: The production method for a pultruded article according to Claim 1, wherein the activation sheet is joined to all or a portion of the surface of the .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perko et al (USPN 4935279) as applied to claim 1 above.  The above teachings of Perko et al are incorporated hereinafter.  Regarding claim 4, Perko et al teach using together a veil and a sign panel layer to encase the inner component/intermediate molded article (col col 5:4-61; figs 4-5), but does not teach the claimed materials.  The use of specific materials is a mere obvious matter of choice dependent on the desired final product and of little patentable consequence to the claimed process.  Further, the claimed materials are well-known in the molding art for its physical characteristics.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed materials as the material for the veil/sliding surface and the sign panel/activation surface in order to ensure the veil slides through the die while remaining bonded to the inner components/intermediate molded article. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of the art: .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744